J-S60044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.A.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.W.                            :
                                               :
                                               :
                                               :
                                               :   No. 792 WDA 2017

                       Appeal from the Decree May 4, 2017
                  in the Court of Common Pleas of Blair County
                     Orphans’ Court at No(s): No. 2017 AD 3


BEFORE:      OLSON, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 16, 2017

        Appellant, K.W. (“Father”), files this appeal from the decree dated May

3, 2017, and filed May 4, 2017,1 in the Blair County Court of Common Pleas,

Orphans’ Court division (“trial court”), granting the petition of Blair County

Children, Youth, and Families (“BCCYF”) and involuntarily terminating his

____________________________________________


* Former Justice specially assigned to the Superior Court.
1
  While docketed as filed by the Blair County Prothonotary’s Office on May 4,
2017, there is no notation on the docket or otherwise that notice was ever
given and that the order was entered for purposes of Pa.R.C.P. 236(b). Our
appellate rules designate the date of entry of an order as “the day on which
the clerk makes the notation in the docket that notice of entry of the order
has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b). Further,
our Supreme Court has held that “an order is not appealable until it is
entered on the docket with the required notation that appropriate notice has
been given.” Frazier v. City of Philadelphia, 557 Pa. 618, 621, 735 A.2d
113, 115 (1999) (emphasis added).            We caution the Blair County
Prothonotary’s Office with regard to compliance with these rules.
J-S60044-17



parental rights to his minor daughter, S.A.W. (“Child”), born in October

2013, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a), (2), (5), (8),

and (b).2 After a careful review, we affirm the trial court’s decree.

       The trial court summarized the relevant procedural and factual history

as follows:

             This matter begins with an ongoing [BCCYF] dependency
       matter. The Termination of Parental Rights Hearing incorporated
       the record for dependency proceedings….[BCCYF] filed a Shelter
       Care Application and Emergency Protective Custody Application
       on February 19, 2016 and Dependency Petition followed on
       February 23, 2016. All three petitions involved the fact that
       [Child], a Type 1 diabetic, had a dangerously high sugar reading
       due to Mother giving [Child] sugar intense foods, despite the in-
       home education and services Kids First and Home Nursing[3]
       since November 2016. The providers had serious concerns that
       the parents’ capacity to meet the medical needs of [Child]
       remain unchanged, despite the education provided. [BCCYF]
       placed the two older sibling brothers in emergency custody and
       [sic] Maternal Great-Grandparents[4] and [BCCYF] received
       custody of [Child]. After a short time the [g]reat-[g]randparents
       agreed to take custody of [Child]; however, it overwhelmed the
       [g]reat-[g]randmother and[,] on March 4, 2016[,] the [c]ourt
____________________________________________


2
  By the same decree, the trial court involuntarily terminated the parental
rights of A.W. (“Mother”) with respect to the Child. Mother has neither filed
a separate appeal nor is she a party to the instant appeal.
3
 Upon review, services with Home Nursing Care commenced on January 12,
2016. N.T., 10/4/16/, at 29.
4
  Mother and Father additionally have two sons, one older and one younger
than Child, who are not the subject of this matter. While dependency
petitions were also filed with regard to these two children by BCCYF, the
petitions were ultimately withdrawn. N.T., 10/4/16/, at 1. The children
voluntarily reside with Mother’s grandparents in Luzerne County. N.T.,
5/3/17, at 43-44.



                                           -2-
J-S60044-17


        transferred custody to [BCCYF] resulting in [Child’s] placement
        into foster care.    The foster home has managed [Child’s]
        diabetes quite well and she continues to improve, stabilize and
        meet all other developmental benchmarks in a family fashion.

              The agency began reunification services with the parents.

              The parents separated and Father lived locally with the two
        (2) sons in his own residence and then with friends after his
        landlord experienced tax difficulties with the trailer in which
        Father resided.

               At the time of the 6-month review, Father had the more
        stable situation and had worked with the providers who were
        offering reunification services and had maintained his mental
        health treatment.

                                        ***

               On October 5, 2016, at the 6-month review the [c]ourt
        learned Father had moved to Wayne County with his [m]other
        and the [c]ourt ordered a referral to Wayne County Children,
        Youth and Families so [Child] could return to her [f]ather and
        brothers and receive supportive services through Wayne County
        Children, Youth and Families. Mother and Father continued
        contact with [Child]; however, the geographic distance created
        logistical challenges.[5]  Based upon the [c]ourt direction to
        transfer this matter to Wayne County, reunification stopped in
        Blair County as factually impossible to accomplish.

              By the 9-month permanency review hearing, Father had
        experienced a falling out with his [m]other and the referral to
        Wayne County never came to fruition due to the Father’s
        instability as reported by the [p]aternal [g]randmother. Father
        continued to experience an escalation of his depression due to
        his frustration with agency rules and directives and a sense of
        hopelessness and grief about the loss of his daughter.

              Due to Father’s struggles, the agency requested a change
        in goal from reunification with Father to adoption[,] which the
        [c]ourt granted on November 22, 2016. The [c]ourt note[d] the
        reason for the change of goal as “[M]other or Father are not
____________________________________________


5
    Mother had relocated to Luzerne County at the time.



                                           -3-
J-S60044-17


       presenting capacities to care for the extreme risk related to
       [Child’s] medical treatment.”

                                        ***

              At the 12-month review, Father had developed some
       stability.    Specifically, this [c]ourt noted “[F]ather has
       consistently visited the child, has saved money for his own
       residence, has completed his training for medical care of
       [Child’s] diabetes to his knowledge, and has maintained contact
       with his other children while they reside with family out of
       county so he can reside here and stay close to [Child] for visits.
       He is finishing his workers’ compensation benefits and will return
       to work when released to do so.” Father indicated he had
       established a residence with his girlfriend’s parents as a
       temporary spot and had their help and support for his efforts to
       reunify with [Child]; however, they did not want their home
       assessed or visited by [BCCYF].

              [BCCYF] had scheduled the Termination of Parental Rights
       for the same day as the 12-month review,[6] although Father did
       not have counsel and [BCCYF] had not accomplished 10-day
       notice for Mother[,] so the [c]ourt rescheduled those
       proceedings for May 3, 2017[,] and gave direction to [BCCYF] to
       assist Father in determining the status of his medical care
       training records and to assess Father’s current living
       arrangements[.] [The court] specifically stat[ed]…“although a
       Termination of Parental Rights is scheduled for May 3, this
       [c]ourt directs [BCCYF] to continue to concurrently explore the
       possibility of a return to the Father and support his efforts so the
       [c]ourt can make a fair determination of issues and resources in
       the life of [Child].”

Trial Court Opinion (“T.C.O.”), 6/23/17, at 2-6 (citations to record and

footnote omitted) (footnotes added).



____________________________________________


6
  BCCYF filed a petition to terminate Mother and Father’s parental rights on
February 15, 2017.




                                           -4-
J-S60044-17



       The trial court held a termination hearing on May 3, 2017.      BCCYF

presented the testimony of the current caseworker, Mackenzie Bagley, and

Peritech Pediatric Home Health Agency registered nurse, Patricia Parks.7

The court additionally incorporated the prior dependency proceedings. N.T.,

5/3/17, at 2-3.      Father was not present, but was represented by counsel.

Id. at 1.

       Following the hearing, by decree dated May 3, 2017, and filed May 4,

2017, the trial court involuntarily terminated the parental rights of Father

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).8 On May 31, 2017,

Father, through appointed counsel, filed a notice of appeal, along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       On appeal, Father raises the following issues for our review:

       I.     Whether the trial court erred and/or abused its discretion
              when it found clear and convincing evidence existed to
              terminate [Father’s] parental rights pursuant to 23
              Pa.C.S.A. § 2511(a)(2)?

       II.    Whether the trial court erred and/or abused its discretion
              when it found clear and convincing evidence existed to

____________________________________________


7
  Subsequent to termination, the court proceeded to a status review and
additionally heard testimony from Mother’s cousin, H.D. N.T., 5/3/17, at 66-
67.
8
  This decree and order memorialized the decision placed by the court on the
record at the conclusion of the hearing.




                                           -5-
J-S60044-17


             terminate [Father’s] parental      rights   pursuant   to   23
             Pa.C.S.A. § 2511(a)(5)?

      III.   Whether the trial court erred and/or abused its discretion
             when it found clear and convincing evidence existed to
             terminate [Father’s] parental rights pursuant to 23
             Pa.C.S.A. § 2511(a)(8)?

      IV.    Whether the trial court erred and/or abused its discretion
             when it found clear and convincing evidence existed to
             terminate [Father’s] parental rights pursuant to 23
             Pa.C.S.A. § 2511(b)?

Father’s Brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)



                                      -6-
J-S60044-17



(citation omitted).      “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”    In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).

         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

         Our case law has made clear that under Section 2511, the court
         must engage in a bifurcated process prior to terminating
         parental rights. Initially, the focus is on the conduct of the
         parent. The party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section 2511(a).
         Only if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court engage in
         the second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under the
         standard of best interests of the child. One major aspect of the
         needs and welfare analysis concerns the nature and status of the
         emotional bond between parent and child, with close attention
         paid to the effect on the child of permanently severing any such
         bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).           We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter




                                       -7-
J-S60044-17



of Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

      In the case sub judice, the trial court terminated Father’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b). We have

long held that, in order to affirm a termination of parental rights, we need

only agree with the trial court as to any one subsection of Section 2511(a),

as well as Section 2511(b).        See In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc).        Here, we analyze the court’s termination

decree pursuant to subsections 2511(a)(2) and (b), which provide as

follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                  ***

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well-being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.

                                 ***

           (b) Other considerations.--The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not consider

                                        -8-
J-S60044-17


          any efforts by the parent to remedy the conditions
          described therein which are first initiated subsequent to
          the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b) (bold in original).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002)).

      In the instant matter, in finding grounds for termination pursuant to

Section 2511(a)(2), the trial court reasoned as follows:

            Here, neither Mother nor Father has provided a stable
      home for themselves or any of their three (3) children since the
      finding of dependency for [Child].    After separation[,] each
      parent has struggled with mental health matters, moved out of
      county and then returned, which created impossible conditions
      for any meaningful services to build parenting capacities or a
      reunification. At the 12-month review, Father had progressed


                                    -9-
J-S60044-17


      and stabilized by his own report; however, he then failed to
      appear for the rescheduled Termination of Parental Rights
      Hearing[,] despite knowing the nature of the hearing and what
      rights he jeopardized. He also failed to advantage himself by
      communicating facts or evidence of his situation or intentions
      with his attorney. Father lived with the Mother when Mother was
      fabricating the sugar readings for [Child] and he had sufficient
      reasons to understand the critical nature of his daughter’s
      medical condition, yet his incapacity to create stability gives the
      [c]ourt reason to believe that the causes of his incapacity cannot
      and will not be remedied. Shirley Bowser testified that[,] after
      the first unfounded child abuse matter in September 2015,
      [BCCYF] continued to provide General Protective Services for the
      family[.] Mother was not managing the diabetes readings well
      and Shirley discussed it with the Father. Father agreed to begin
      to take responsibility to do so, but never accomplished that
      intention. One of [Child’s] nurses[,] Amy Dodson, also testified
      that[,] in February of 2016[,] when she visited the home, she
      learned that Father was aware [Child] had high sugar since they
      had been on a trip, had not documented those reading[s] and
      had awareness that [Child] had Fruit Loops for breakfast[,]
      which contained sugar. He justified the actions by indicating
      they had been away and had not made it to the store yet.

T.C.O. at 8-10.

      Father, however, argues that the record does not establish his

incapacity, abuse, neglect or refusal and that, if it did, it does not evidence

that he could not or would not remedy the issue.         Father’s Brief at 13.

Father maintains that the record does not contain evidence of his incapacity,

abuse, neglect or refusal, but rather focuses on the actions of Mother, which

led to Child’s removal and placement. Id. at 13-15. While acknowledging

testimony of providing Child an inappropriate cereal and of knowledge of

Mother’s false reporting of glucose readings, Father asserts that he was




                                    - 10 -
J-S60044-17



unable to challenge this testimony through cross-examination or rebuttal.9

Id. at 16. He further notes that the trial court expressed its desire for him

to have an opportunity to display his capacity a mere three months prior to

termination. Id. at 17.       Moreover, Father contends that the record does not

support that he cannot or will not remedy the issues, noting his completion

of diabetes education and numerous attempts to complete additional

education and training. Id. at 18.

        A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2). The evidence corroborates

Father’s inability to safely and appropriately manage and care for Child’s

diabetes, despite education and training, as well as his instability. Further,

Father cannot or will not remedy these circumstances.

        Shirley Bowser, assessment unit caseworker for BCCYF, testified that a

child abuse investigation was opened in September 2015 due to alleged

medical neglect of Child, who was diagnosed with Type I diabetes in March

2015.     N.T., 11/21/16, at 10, 59-60.            Despite the investigation being

unfounded, Ms. Bowser noted ongoing concerns and a general protective

services case remained open with BCCYF, with BCCYF monitoring Child’s

care and initiating services. Id. at 60-61. Critically, Ms. Bowser reported


____________________________________________


9
  While Father, who was pro se at the time, was not present on November
21, 2016, he was present on October 4, 2016 for some of the relevant
testimony in question, in particular as providing Child sugary cereal.



                                          - 11 -
J-S60044-17



that, after Mother admitted to falsifying blood sugar readings, Father was

supposed to “take over the care of [Child] at that time to make sure the

readings got called in and that she got the correct insulin and the carbs were

counted correctly[.]” Id. at 63. Ms. Bowser testified that she was advised

that Father never did so.         Id. at 64.       Further, she indicated that Father

acknowledged that he knew Mother was reporting incorrect blood sugar

readings, but did not explain why he did not contact BCCYF or Child’s

medical provider. Id. at 63-64.

       A second investigation, again related to medical neglect, was opened

in February 2016. Id. at 64. While meeting with Father on February 18,

2016, Amy Dodson, a registered nurse who provided education services

through Home Nursing Care, discovered that there were no documented

readings from a period where the family reported being away,10 the

glucometer that had been used was broken, and Child had a high reading

after eating surgery cereal that morning.             N.T., 10/4/16, at 32-35.   Ms.

Dodson expressed “concerns over the fact that we weren’t able to see any

blood sugars and know that they were being recorded or reported accurately

at this point.” Id. at 37. Child was removed and placed into foster care the

same day. N.T., 5/3/17, at 23; N.T., 11/21/16, at 65.
____________________________________________


10
  BCCYF and service providers reported a lack of access and/or difficulty
contacting Mother and Father for approximately a one to two-week period.
N.T., 11/21/16, at 61; N.T., 10/4/16, at 7-9.




                                          - 12 -
J-S60044-17



       This investigation was ultimately indicated against both Mother and

Father.     N.T., 11/21/16, at 65.             As explained by Ms. Bowser, the

investigation was indicated as “the failure to follow through with what the

doctor was saying put [Child] at risk and what the doctor’s information that

they gave to us that also stated that failure to follow through with the insulin

and carb counting would cause severe injury or death to the child.” Id. at

65-66.    By order dated November 21, 2016, and entered November 23,

2016, the trial court entered a finding of abuse against both Mother and

Father.   Order, 11/23/16. Notably, Father did not appeal this finding.

       Child began treatment at Geisinger in December 2015 after transfer

from Children’s Hospital of Pittsburgh.11 N.T., 11/21/16, at 10. Dr. Rashita

Tiwari, a pediatric endocrinologist at Geisinger who was involved in Child’s

treatment and also stipulated to by counsel as an expert in pediatric

endocrinology, id. at 7-8, testified that Mother and Father were given a lot

of education due to issues controlling Child’s diabetes, which was noted upon

transfer to Geisinger from Children’s Hospital of Pittsburgh. Id. at 10. She

later described this education as “extensive.” Id. at 11. Significantly, from

the time treatment began in December 2015 until Child was placed in

February 2016, Dr. Tiwari observed “no improvement in the parents[’] ability


____________________________________________


11
    Mother and Father transferred Child’s care from Children’s Hospital of
Pittsburgh after learning the hospital was responsible for the report initiating
the first investigation by BCCYF. N.T., 11/21/16, at 10, 62.



                                          - 13 -
J-S60044-17



to either [] manage [Child’s] healthcare or [] effectively communicate with

the hospital staff when her care or her levels were in question or

problematic[.]” Id. at 32-33. More importantly, Dr. Tiwari opined that “the

actions or lack of actions taken by the parents over this course of

time…endanger[ed] the [C]hild’s health.” Id. at 33.

      Further, when asked if, given the history, she would trust Mother and

Father to care for Child medically, Stacy Tovich, certified nurse practitioner

and certified diabetic educator in pediatric endocrinology, who was also

involved in Child’s treatment at Geisinger and stipulated to by counsel as an

expert in pediatric endocrinology, id. at 49, responded, “No.    No.   I can’t

medically, I can’t put her at risk because it only takes a day or two of not

getting enough insulin not getting blood sugars tested for a child to go into

diabetic ketoacidosis which if not caught in time children can die from.”

N.T., 11/21/16, at 56. Ms. Tovich expressed difficulty trusting either Mother

or Father to follow-through with what they were taught. Id. at 55-56. Ms.

Tovich stated,

      [K]nowing how to do something and actually doing it are two
      different things. And so giving them the education and knowing
      that they know how to test the blood sugar and how to count
      carbs and how to give insulin--to teach them how to do that and
      have them tell me back in an appointment this is what I’m
      supposed to do, that is very--that is something that anyone can
      do. It is actually following through and the follow-through was
      the issue that we were having with the family--with her parents
      is that her blood sugars were not being tested when they were
      supposed to be. Insulin wasn’t given when it was supposed to
      be. And that is the hard part. And then they would call in and
      give us blood sugars that weren’t actually accurate. They would


                                    - 14 -
J-S60044-17


       give us blood sugars that looked really good and then when they
       would come to the appointment and we would actually see the
       meter, the blood sugars on the meter did not match what the
       blood sugars were that they had been calling in and verbally
       giving us. So to develop that type of trust again, it is going to
       be very hard.     How do you send a child back into that
       environment and just cross my fingers and hope that they are
       going to do it.

Id.   Ms. Tovich also offered that neither Mother nor Father had attended

Child’s appointments since May 26, 2016. Id. at 54.

       Similarly, Patricia Parks, registered nurse with Peritech Pediatric Home

Health Agency, who provided diabetic education on two separate occasions

after Child’s placement,12 also expressed concern as to Father’s follow-

through. N.T., 5/3/17, at 54. While not questioning Father’s knowledge and

education, Ms. Parks did, however, question his actions.       Id.   Ms. Parks

stated,

       My knowledge of that was he was knowledgeable in the care[,]
       the counting, giving the injections. What I couldn’t promise
       when I am done is if he’s going to follow…through with it[.] [S]o
       I was teaching--my understanding is he--they already had 2 or 3
       agencies then prior to me going in for teaching also[.] [S]o
       knowledge base[,] he had the basic knowledge of the care for
       her[.] Now[,] whether or not the follow through was going to
       go[,] I can’t say for sure[,] because two of my four visits with
       just him he never showed.

Id.
____________________________________________


12
   Ms. Parks first provided education to both Mother and Father commencing
in April 2016 and ending in May 2016. Sessions were reinstated for Father
in August 2016. N.T., 5/3/17, at 52-53.




                                          - 15 -
J-S60044-17



       Moreover, Father has demonstrated continued personal instability.

The current BCCYF caseworker at the time of the termination hearing,

Mackenzie Bagley, testified to Father residing in six different residences

since BCCYF became involved with the family, including two residences in

Wayne County, Pennsylvania.13 Id. at 27-28. Ms. Bagley confirmed that, as

a result of this residential instability, Father is not in a place to take Child

back into his care. Id. at 28-29. Further, evidence was presented of the

volatile nature of some of Father’s personal relationships. Dana Giger, New

Steps family worker, who provided preservation and reunification services to

the family over an extended period of time, described the relationship

between Mother and Father as “unstable.” Id. at 12. In addition, Father’s

mother obtained a Protection from Abuse Order against him, resulting

Father’s return to Blair County from Wayne County. N.T., 2/28/17, at 43-

44.

       Ms. Giger likewise characterized Father as “inconsistent” over her time

working with him from February to September 2016. N.T., 5/3/17, at 13.

While she noted that Father displayed some progress while engaging in

mental    health     services,    which    included   counseling   and   medication

management, Father ceased these services and did not feel he needed to


____________________________________________


13
  Ms. Bagley had not been able to assess Father’s most recent residence as
he had just signed a lease the day prior to the termination hearing. N.T.,
5/3/17, at 30.



                                          - 16 -
J-S60044-17



reinitiate them. Id. at 9-11. Relatedly, Ms. Bagley testified that she was

not aware that Father reinstituted counseling and was taking medication.

Id. at 29.      Ms. Giger’s services then unexpectedly ended when Father

advised that he had moved to Wayne County. Id. at 13. Notably, Ms. Giger

indicated that she would have a concern if Child would have been returned

to Father based on her understanding of Child’s medical needs. Id.

       Lastly, Father did not appear for the rescheduled termination hearing

on May 3, 2017, unbeknownst to his attorney, demonstrating the lack of

seriousness and magnitude Father attributed to the proceedings.14 Id. at 1.

On this topic the court stated,

       [W]e felt certain we had communicated at the 12-month hearing
       the gravity of the imminent decision on May 3rd for termination
       of parental rights.      Father’s absence therefore, provided
       evidence that Father either had no helpful evidence to promote
       his resumption of custody or demonstrates his lack of ability to
       grasp the seriousness of the situation, which reflects on his
       problem solving and rational thinking, both required for effective
       parenting-especially in regard to a special needs child such as
       [Child]….

T.C.O. at 7.

       As a result, Ms. Bagley, therefore, expressed concern with regard to

reunification, testifying as follows:

       Q.    At this point and time based on the totality of the
       circumstances that have taken place in this case to date does
____________________________________________


14
  As reported to Ms. Bagley, Father did not want to request off as he was on
a probationary period at a new job. N.T., 5/3/17, at 30.



                                          - 17 -
J-S60044-17


      the agency have any confidence that the child could be
      successfully reunified with either parent and basically
      maintaining safe stable environment moving forward?

      A. I have concern over just lack of a personal stability with each
      of them and just the [] lack of trust from the medical providers
      that either one would be able to care for [Child] from this point
      forward giving the case history medically wise and regardless of
      the education that they receive with the agency and medical
      professionals can’t ensure [Child’s] safety with either one of
      them.

N.T., 5/3/17, at 38.

      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.    The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d

502, 513 (Pa.Super. 2006). Hence, the record substantiates the conclusion

that Father’s repeated and continued incapacity, abuse, neglect, or refusal

has caused Child to be without essential parental control or subsistence

necessary for her physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Father cannot or will not remedy this

situation.   See id.    As noted above, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a) before assessing the determination under

Section 2511(b),       and we, therefore, need not address any further

subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.




                                    - 18 -
J-S60044-17



        We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
        (1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is

no evidence of any bond between the parent and child, it is reasonable to

infer that no bond exists. The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”           In re

K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is

                                     - 19 -
J-S60044-17


      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent….

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33

A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

      In the case sub judice, in determining that termination of Father’s

parental rights favors Child’s needs and welfare under Section 2511(b) of

the Adoption Act, the trial court stated,

             Finally, the [c]ourt must analyze 2511 (b) as to the best
      interests of [Child] and her bonding with her birth parents.
      [BCCYF] placed [Child] with [foster parents] for a brief time
      before she resided with her [m]aternal [g]reat-[g]randparents
      and returned her to [foster parents] when the [g]reat-
      [g]randparents indicated they could not continue the care for
      custody. She has remained there for over one (1) year. The
      caseworker, Mackenzie Bagley, testified that [Child] is thriving in
      [foster parents’] home. She has also bonded with the two (2)
      siblings of [foster parents]. The doctors treating [Child] have
      praised [foster parents] for their care of [Child] and her
      progress.     They have made every appointment, had every
      training recommended and[,] if [foster parents] adopt [Child][,]
      the medical professionals will approve an insulin pump for her.
      The caseworker observed [Child] in the foster home and she
      appears natural and well bonded in her interactions. [Foster
      parents] remain available as an adoptive resource.

            Both Mother and Father have worked to maintain visits
      with [Child] as they have been able to so do; however, long-
      term consistency has not occurred. The parents received visits
      at the Path House and also received Bridging the Gap services
      for them as parents of a placed child. During the time the
      parents moved out of county, visits were less regular and [Child]
      had no adverse reaction brought to the attention of the [c]ourt.


                                     - 20 -
J-S60044-17


      The [c]ourt never received any reports of [Child] having any
      adverse reaction to separating from her parents after visits. To
      the contrary, [Child] has bonded, over the last year, with [foster
      parents] who have provided the stability, security and daily
      regimental medical care (insulin and “counting carbs”) necessary
      to control her Type 1 [d]iabetes. Accordingly, we find the foster
      home has met the needs and welfare of [Child]. The clear and
      convincing evidence of her well-being exists in her ability to
      thrive emotionally and developmentally consistently in [foster
      parents’] home by all accounts over the last 12-months or one
      third of her life. Mother and Father have failed to demonstrate
      they have the capacity to manage the complicated care
      management of [Child][,] which requires great diligence and
      vigilance.

            We have no doubt both Mother and Father love [Child] and
      just as clearly, we have no doubt [Child] would not suffer
      physical or emotional harm with the termination of her parents’
      rights as any bond has sadly become minimal after the last 12
      months of her needs being met elsewhere.

T.C.O. at 13-14 (citation to record omitted).

      Father, however, argues error in terminating his parental rights

pursuant to subsection (b) as “any medical issues that precipitated [Child’s]

placement were beyond Father’s control, and there was no evidence on

record to suggest that Father would neglect [Child]’s medical needs as

Mother had done.” Father’s Brief at 21. Father points to the fact at the time

of Child’s removal he was dealing with an injury and Mother was providing

the primary care for Child’s diabetes. Id. at 21-22. He further maintains

that he was not afforded the opportunity to demonstrate that he was able to

provide appropriate care. Id. at 22. Hence, Father argues that his parental

rights were terminated for reasons beyond his control. Id.




                                    - 21 -
J-S60044-17



      Upon review, the record supports the trial court’s findings and

determinations that Child’s developmental, physical and emotional needs

and welfare favor termination of Father’s parental rights pursuant to Section

2511(b), and we find no abuse of discretion or error of law. In re T.S.M.,

620 Pa. at 628, 71 A.3d at 267.      Hence, termination pursuant to Section

2511(b) was proper.

      While Father may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to

have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.

2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decree affirmed.




Judgment Entered.

                                     - 22 -
J-S60044-17




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2017




                          - 23 -